Detailed Action
This action is in response to amendments filed on 06/25/2021
This action is in response to application filed on 11/01/2019 claiming priority to PCT/CN2017/000272 filed on 04/01/2017. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are pending.
Claims 1-4 are rejected.

Applicant’s Response
In Applicant's Response dated 06/25/2021, Applicant amended claims 1, 2, and 4, and amended the specification.  Applicant argued against various rejections previously set forth in the Office Action mailed on 03/29/2021. 
In light of Applicant's amendments and remarks, all objections to the specification set forth previously are withdrawn.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein a leaf node is a node… directly connected with itself downward” as recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Firstly, claim 1 recites “an access address” (line 15).  It is not clear whether “an access address” is the same or different element as recited in line 5.  
Similarly, claim 1 further recites “a document identifier” (line 17).  It is not clear whether “a document identifier” is the same or different element as recited in lines 3-4. 
Similarly, claim 1 further recites “a data tree structure” (line 26).  It is not clear whether “a data tree structure” is the same or different element as recited in lines 6-7. 
Similarly, claim 1 further recites “a leaf node” (line 29).  It is not clear whether “a leaf node” is the same or different element as recited in line 8.    
Similarly, claim 1 further recites “a subtree” (line 31).  It is not clear whether “a subtree” is the same or different element as recited in line 8. 
Similarly, claim 1 further recites “a root” (line 31).  It is not clear whether “a root” is the same or different element as recited in line 8.   
  
Secondly, claim 1 recites “the current version list” (line 32), “the latest editions” (line 34), “the overwritten content” (line 36).  There insufficient antecedent basis for the above limitations.

Thirdly, claim1 recites “wherein a leaf node is a node… directly connected with itself downward” (line 9).  It is not clear from the language of the claims or the specification as how to a “leaf node” can be “directly connected with itself downward”.  Furthermore, the technical effect or reason would is not or would not be apparent to one of ordinary skill in the art.  
Accordingly, appropriate amendments and remarks are required. 
At least due to dependency, claims 2-4 are rejected under the same rational as set forth above. 

Claim 2 recites “the document list” (line 4), “the current document list” (line 5-6), “the data” (line 6).  There insufficient antecedent basis for the above limitations.
Accordingly, appropriate amendments and remarks are required. 

Allowable Subject Matter 
	Claims 1-4 would allowable if the above rejections/objections are overcome through amendments and/or remarks.  Reasons for allowance will be held until all matters in the prosecution is closed. 

 

Response to Arguments
	Applicant’s arguments filed on 06/25/2021 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144